Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered June 30, 2004, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Whether to exclude a witness from the courtroom or, as in this case, to preclude the testimony of a witness who was present during the testimony of another witness, is committed to the discretion of the trial court (see People v Todd, 306 AD2d 504 [2003]). The County Court providently exercised its discretion in denying the defendant’s motion to preclude the witness’s testimony, particularly in light of the absence of any evidence of prejudice to the defendant (see People v Collazo, 176 AD2d 749 [1991]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish that the defendant entered the complainant’s building with the intent to commit a crime therein (see People v Hamilton, 178 AD2d 435, 436 [1991]; People v Giles, 161 AD2d 663 [1990]). Ritter, J.P., Rivera, Spolzino and Covello, JJ., concur.